Judgment, Supreme Court, New York County (Laura Drager, J.), rendered July 11, 1995, convicting defendant, after a jury trial, of attempted burglary in the third degree and possession of burglar’s tools, and sentencing him, as a second felony offender, to concurrent prison terms of IV2 to 3 years and 1 year, respectively, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Contes, 60 NY2d 620), we find that it was legally sufficient, to establish defendant’s guilt beyond a reasonable doubt. Defendant’s intent to commit the burglary and *72his joint possession of a crowbar were established by testimony that he stood approximately five feet away, looking up and down the deserted street while his codefendant attempted to break into a restaurant with the crowbar, which was subsequently recovered a few feet away, that they consulted with one another several times during the course of the attempt, and that they both walked briskly away from the scene as the police approached (see, People v Wachowicz, 22 NY2d 369; People v Coulter, 240 AD2d 756, lv denied 91 NY2d 871). Concur — Sullivan, J. P., Rubin, Tom and Saxe, JJ.